DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not explicitly teach “the data storage structure being organized as a plurality of sets, where each set comprises a cache block from each way, the data storage structure comprising a first data array and a second data array, at least the second data array being set associative; a set associative tag storage structure to store a tag value for each cache block, the set associative tag storage structure being shared by the first data array and the second data array;” in the same or similar context with the other limitations of the independent claims, nor would it have been obvious. Prior art Wicki (US Patent No. 6,122,709) discusses a shared tag array, but it also doesn’t appear to be in a similar environment as the claimed invention (i.e. the “shared tag” in Wicki appears to be shared within a single cache, in contrast to the claimed invention teaching a shared tag structure that is shared between 2 data arrays). Prior art Lyon (US Publication No. 2003/0154345) teaches a common tag memory for 2nd level and 3rd level caches, but does not teach the other claimed limitations present in the independent claims. Prior art Lee (US Publication No. 2013/0097386) does not teach the shared tag structure in its entirety as claimed. Therefore, a proper combination under 35 U.S.C. 103 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139